Citation Nr: 1023210	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as a child of the Veteran for 
purposes of receiving VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1956 to June 
1962 and died in February 1975.  The appellant is the 
Veteran's adult daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim for 
benefits based upon permanent incapacity for self-support.

The appellant testified before the undersigned at an April 
2010 RO (Travel Board) hearing.  A copy of that hearing 
transcript has been associated with the claims file.



FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran, was born in 
August 1956, and turned 18 years of age in August 1974.

2.  The appellant has been married and was not permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.



CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a child of the 
Veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).

The appellant was provided with VCAA notice in September 2007 
letter.  This letter informed her of the evidence required to 
substantiate her claim for helpless child status, among other 
claims.  The letter informed her of what evidence VA would 
obtain, what evidence she was expected to provide, and of 
what assistance VA could provide in obtaining evidence.  In 
addition, this letter informed her that she should submit any 
information relevant to her claim.  This letter provided 
proper preadjudication notice in accordance with Pelegrini.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.

VA has met the duty to assist the appellant in the 
development of her claim.  In response to a July 2008 request 
for her Social Security Administration (SSA) records, SSA 
noted that such records could not be located after exhaustive 
and comprehensive searches.  Responses from two private 
treatment providers in March and May 2008, to a request for 
treatment records indicate that they had no records 
responsive to the request.  The appellant testified in her 
April 2010 hearing that contemporaneous records which would 
establish her condition at age 18, such as her high school 
records, had been destroyed and could not be obtained.

Although it appears from a March 2008 response that a request 
to the state Commission for the Blind and Visually 
Handicapped had not been properly completed, the Board notes 
that the appellant was seeking treatment records from 1998, 
when she was approximately 42 years old.  These records 
therefore could not establish whether she was capable of 
self-support prior to age 18.

A VA examination has not been conducted in this case and one 
is not required.   As detailed below, the record is negative 
for evidence which supports the appellant's claims that she 
was incapable of self-support prior to the age of 18.  Any 
such opinion requested on the facts of this case would be 
merely speculative and so would not aid in substantiating the 
claim for helpless child benefits.
As the appellant has indicated that there is any outstanding 
pertinent information to be obtained, VA may proceed with the 
consideration of the instant claim.

Applicable Laws and Regulations

The child of a deceased Veteran is eligible for certain VA 
benefits.  38 U.S.C.A. §§ 1310, 1312, 1313, 1542 (West 2002 & 
Supp. 2009).

In pertinent part, the term "child" for purposes of Title 
38 of the United States Code means an unmarried person who is 
a legitimate child or became part of the Veteran's household 
before the age of 18.  38 C.F.R. § 3.57(a)(1).  In addition, 
the person must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1) 
(i-iii), 3.356.

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.
38 C.F.R. § 3.356(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining helpless child status, 
the focus of analysis must be on the claimant's condition at 
the time of his or her 18th birthday.  See Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).

Analysis

As noted above, 38 C.F.R. § 3.57(1) sets forth a two part 
definition of a "child" for purposes of VA benefits.  The 
appellant does not meet either part of the definition.  
Although there is no doubt that she is the Veteran's 
daughter, the first part of the definition requires that the 
person be unmarried.  The appellant testified at her hearing 
that she was married in 1991 and that this marriage ended 
with the death of her husband.

Assuming arguendo that the appellant could overcome this 
impediment to recognition as a child, the record does not 
support a finding that she became permanently incapable of 
self support prior to reaching the age of 18.

The appellant claims to be permanent incapable of self-
support due to her various physical conditions, including 
being legally blind since the age of five.

A February 1972 Declaration of Martial Status completed by 
the Veteran indicated that he had four children who where 
under the age of 18 and unmarried.  He did not check the box 
indicating that any of his children were permanently helpless 
for mental or physical reasons.

A June 1975 formal Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child signed by the 
Veteran's wife, who was also the appellant's mother, listed 
the appellant and two other children was minors.  No children 
were noted to be helpless.

A September 1975 application for Educational Assistance shows 
that the Veteran had completed 10 years of schooling and 
expected to receive a general education development (GED) 
that month.  An application for approval of school attendance 
completed in October 1975 shows that the appellant was 
expected to complete her GED in June 1976

In a July 1976 Application for Educational Assistance the 
appellant indicated that she did not have a disability and 
had completed high school in June 1976.  She noted that she 
was beginning full time study at a business school in 
business administration and accounting.

In a May 2009 opinion, Dr. P. W., a private ophthalmologist, 
stated that the appellant first sought treatment from him in 
2002 for severe left eye retinal scarring.  This scarring was 
very suggestive of an old spontaneously healed retinal 
detachment.  The appellant had given a history of left vision 
loss due to trauma at age five which was consistent with his 
findings.

A July 2009 opinion from Dr. I.B., a private physician, 
indicated that she had been treating the appellant since 
2008.  The appellant suffered from chronic obstructive 
pulmonary disease (COPD), hypertension, hyperlipidemia, 
osteoarthritis of the bilateral knees and has been legally 
blind since the age of five.  Due to these physical 
conditions, she was unable to ambulate long distances or 
perform routine daily activities.

At the April 2010 hearing, the appellant testified that she 
had worked at a hospital and on "Wall Street" in the past.  
She was awarded SSA benefits in 1992 and last worked 20 years 
ago.  She had applied for SSA benefits when her vision got 
worse.  She obtained a general education development (GED) 
diploma, went to college, and was a licensed welder.  Her 
longest period of employment at a job was between eight 
months and one year.

Although the evidence demonstrates that the appellant has 
been incapable of supporting herself since the early 1990s 
when she was approximately 34 years old, it does not 
establish that she was permanently incapable of self-support 
prior to 18 years of age.  

Contemporaneous sworn statements to the VA, including the 
December 1972 document signed and the June 1975 application 
signed by the appellant's mother, are negative for 
incapacity.  The appellant herself denied suffering from a 
current disability in a sworn June 1976 application, a 
document which was signed soon after the appellant had 
attained the age of 18.  Her April 2010 testimony suggests 
that she was able to intermittently work at a variety of jobs 
until the early 1990s.  

The May 2009 opinion from Dr. P. W. suggesting that the 
appellant has been blind in her left eye since age five but 
does not contain any indication that this condition would 
have rendered her permanently incapable of self-support prior 
to age 18.  The July 2009 letter from Dr. I. B. describes the 
appellant's current level of impairment.  

Prior to her receipt of SSA benefits in 1992, the appellant 
was able to receive a GED or high school education, attend 
college, complete training as a welder and sought SSA 
benefits only when her disabilities grew worse long after 
reaching the age of 18.  While many of these achievements 
occurred after reaching the age of 18, there is no indication 
that her condition was worse prior to reaching that age.

Her longest period of employment was between eight months and 
one year.  It therefore cannot be found that this employment 
was intermittent, tryout or unsuccessful.  Rather, this 
employment history reveals that the appellant had the ability 
to support herself prior to being awarded SSA benefits in 
early 1990s.

The evidence does not demonstrate that the appellant's 
medical problems permanently prevented her from being capable 
of self-support prior to reaching the age of eighteen.  The 
preponderance of the evidence is clearly against such a 
finding in this case and the appellant's claim is denied.


ORDER

Entitlement to recognition as a child of the Veteran for 
purposes of receiving VA benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


